      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-10568-RGS

                     DUSA PHARMACEUTICALS, INC.

                                      v.

       BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
        BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                MEMORANDUM AND ORDER ON
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                  ON NON-PATENT CLAIMS

                              October 9, 2020

STEARNS, D.J.

      In addition to the motions for summary judgment on DUSA’s patent

claims, which the court has previously addressed, Biofrontera seeks a brevis

disposition of DUSA’s non-patent claims.        These include trade secret

misappropriation under the civil provisions of the Defend Trade Secrets Act,

18 U.S.C. § 1836 et seq., Mass. Gen. Laws ch. 93, § 42, and the common law

(Counts III-V); tortious inference with contractual relations (Count VI); and

deceptive and unfair trade practices violations under Mass. Gen. Laws ch.

93A (Count VII). To prevail, Biofrontera must establish that “there is no

genuine dispute as to any material fact and [it] is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56.
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 2 of 11



Trade Secret Misappropriation

      Massachusetts law defines trade secrets broadly. A trade secret, for

example, need not be a patentable invention. Stark v. Advanced Magnetics,

Inc., 50 Mass. App. Ct. 226, 230 (2000). “A trade secret may consist of any

formula, pattern, device or compilation of information which is used in one’s

business, and which gives him an advantage over competitors who do not

know or use it.” J.T. Healy & Son, Inc. v. James A. Murphy & Son, Inc., 357

Mass. 728, 736 (1970). Confidential and proprietary information may also

be entitled to protection even if the information cannot be technically

claimed as a “trade secret.” Warner-Lambert Co. v. Execuquest Corp., 427

Mass. 46, 49 (1998) (names and addresses of employees might qualify).

      DUSA alleges that Biofrontera recruited over 20 twenty of its

employees who brought with them some 3,500 documents containing

DUSA’s proprietary information and corporate secrets, including an

extensive target customer list, sales analyses, training and marketing

materials, operating procedures, technical information, and unpublished

clinical data. Biofrontera does not directly challenge the allegation, but

rather insists that DUSA forfeited any claim of trade secret protection of the

documents by failing to take “all proper and reasonable steps”

commensurate with its size and sophistication to protect them. See J.T.


                                      2
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 3 of 11



Healy & Son, 357 Mass. at 738; see also 18 U.S.C. § 1839(3)(A) (to qualify as

a trade secret, inter alia, “the owner thereof [must have] taken reasonable

measures to keep such information secret”).

     No general rule may be established to determine whether the
     security precautions taken by the possessor of a trade secret are
     reasonable. “Relevant factors to be considered include (1) the
     existence or absence of an express agreement restricting
     disclosure, (2) the nature and extent of security precautions
     taken by the possessor to prevent acquisition of the information
     by unauthorized third parties, (3) the circumstances under which
     the information was disclosed . . . to (any) employee to the extent
     that they give rise to a reasonable inference that further
     disclosure, without the consent of the possessor, is prohibited,
     and (4) the degree to which the information has been placed in
     the public domain or rendered ‘readily ascertainable’ by the third
     parties through patent applications or unrestricted product
     marketing.” Kubik, Inc. v. Hull, 56 Mich. App. 335, 356 (1974).
     Additionally, a court should consider the relationship and the
     conduct of the parties.

USM Corp. v. Marson Fastener Corp., 379 Mass. 90, 98 (1979) (footnote

omitted).

     While acknowledging that each of the ex-DUSA employees had signed

non-disclosure agreements (NDA), Biofrontera contends that by themselves

the NDAs are insufficient to raise a trade secret aegis. See, e.g., Diamond

Power Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1334 (N.D. Ga. 2007)

(“[R]equiring all employees to sign generalized confidentiality agreements is

generally not, standing alone, sufficient to demonstrate reasonable efforts”


                                     3
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 4 of 11



to maintain secrecy as a matter of law). Biofrontera further argues that

DUSA’s use of other “ordinary” plain vanilla security measures fails to bridge

the gap. See, e.g., CMBB LLC v. Lockwood Mfg., Inc., 628 F. Supp. 2d 881,

886 (N.D. Ill. 2009) (“While protecting databases with passwords and

locking buildings that housed hard copies of Customer Information are

certainly good ideas, those steps fall far short of creating genuine issues of

material fact” of trade secret protection.). Biofrontera points specifically to

the following evidence of what it considers to be multiple chinks in DUSA’s

armor:

      • DUSA did not provide annual training specific to its NDAs and did
        not require regular NDA renewals.

      • DUSA did not provide training to employees in identifying
        confidential and/or trade secret information.

      • DUSA did not require passwords to open, print, or transmit
        confidential documents.

      • DUSA did not label documents containing alleged trade secrets as
        confidential.

      • DUSA permitted employees to access confidential information from
        personal devices.

      • DUSA did not consistently repossess confidential information and
        access devices from departing employees. In one case, a former
        employee was permitted to keep a DUSA laptop for nearly two years
        after her departure.

      • DUSA did not require non-compete or non-solicitation agreements.

                                      4
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 5 of 11



      For its part, DUSA marshals counter-evidence of its arsenal of

protective shields:

      • DUSA requires not only employees but also third parties to sign
        NDAs. Its NDA and its Global Code of Conduct define what DUSA
        considers to be confidential information, including customer and
        vendor lists. Like Biofrontera, DUSA treats all internal information
        as confidential. DUSA reviews confidentiality as a component of its
        regular employee training courses, and requires employees to
        annually acknowledge the Code of Conduct, including its
        confidentiality provisions.

      • DUSA employs multiple IT controls, including stringent password
        requirements, Microsoft Active Directory to restrict employee
        access to files on a need-to-know basis, mobile device management
        software, VPN and 2-factor authentication, various firewalls, and
        internal monitoring and IT training.

      • DUSA reminds departing employees of their NDA obligations,
        terminates their DUSA accounts, and proactively seeks to secure its
        information. In the case of the ex-employee who held onto her
        laptop for nearly two years, DUSA contacted her multiple times
        reminding her to return the equipment.

      • DUSA utilizes access PIN codes, 24-hour surveillance, an alarm
        system, and restricts employees’ access to its Massachusetts facility
        based on the scope of their job duties. 1

      In light of the relative balance of power between the competing factual

scenarios, the court agrees with DUSA that the reasonableness of its steps to

protect its trade secrets is ultimately a question for the finder of fact.


      1DUSA also wheels up an expert witness prepared to testify that its
suite of security measures were reasonable to protect trade secrets in the
photodynamic therapy (PDT) industry.

                                        5
       Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 6 of 11



      We do not require the possessor of a trade secret to take heroic
      measures to preserve its secrecy. Rather, “if the person entitled
      to a trade secret wishes to have its exclusive use in his own
      business, he must not fail to take all proper and reasonable steps
      to keep it secret. He cannot lie back and do nothing to preserve
      its essential secret quality.”

USM, 379 Mass. 90 at 101, quoting J.T. Healy & Son, 357 Mass at 738; see

also Roger M. Milgram, Milgram on Trade Secrets § 1.04 (1993) (“Courts

can be expected to be reluctant to find an absence of safeguards as a matter

of law.”).

      On a separate but related matter, Biofrontera contends, and the court

agrees, that it is entitled to summary judgment with respect to the 3,000 or

so documents for which DUSA has offered no evidence of use (or misuse).2

For these (digitalized) documents, the metadata reflects a date of last access

or modification at a time when the documents were still within DUSA’s

possession. DUSA points out that a file may be opened, viewed, and closed

without modifying its metadata. While theoretically possible, absent some

evidence (circumstantial or direct) that Biofrontera made these documents

or their contents, this possibility remains stranded in the realm of conjecture.




      Biofrontera admits to making use of the remining 500 or so
      2

documents.
                               6
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 7 of 11



Tortious Interference with Contractual Relations

      To establish a claim of intentional interference with contractual

relations, “the plaintiff must prove that: (1) he had a contract with a third

party; (2) the defendant knowingly induced the third party to break that

contract; (3) the defendant’s interference, in addition to being intentional,

was improper in motive or means; and (4) the plaintiff was harmed by the

defendant’s actions.” G.S. Enters., Inc. v. Falmouth Marine, Inc., 410 Mass.

262, 272 (1991).

      DUSA asserts two species of contractual interference – that

Biofrontera encouraged former DUSA employees to breach their NDAs with

DUSA, and that Biofrontera induced DUSA customers to breach their

agreement to use only DUSA’s Levulan photosensitizer drug with its BLU-U

lamp. Biofrontera, for its part, maintains that the record does not reflect that

it interfered with any contract “for an improper purpose or by improper

means.” Swanset Dev. Corp. v. City of Taunton, 423 Mass. 390, 397 (1996).

      With respect to the NDAs, Biofrontera notes consistent witness

testimony that it never inquired about DUSA’s confidential information

during its hiring interviews, and did not encourage or request that the

employees that it hired bring DUSA documents with them or make use of the

confidential information that they had acquired while at DUSA. Within its


                                       7
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 8 of 11



rebuttal DUSA notes circumstantial evidence leading to the opposite

conclusion. In June of 2016, after a group of former DUSA employees

accepted offers from Biofrontera, DUSA informed Biofrontera of the

employees’ continuing NDA obligations. See DUSA Ex. 107 (dkt # 298-47).

Less than a month later, before Biofrontera had made a single sale, it ordered

an ex-DUSA employee (who had access to DUSA’s customer list) to create a

nationwide target customer list for Biofrontera within just two days’ time, a

task that DUSA argues could not have been performed without referencing

DUSA’s existing customer list. See DUSA Ex. 109 (dkt # 298-49). There is

also evidence that DUSA’s customer list was shared with other Biofrontera

employees, and that Biofrontera graded its sales staff, inter alia, on the use

of DUSA’s Account Selling Sheet, see DUSA Ex. 110 (dkt # 298-50). With

this in mind, a factfinder might well conclude that Biofrontera encouraged

former DUSA employees to exploit DUSA confidential information in

disregard of their NDAs.

     With respect to the second species in the tortious genus, the alleged

interference with DUSA’s customer contracts, Biofrontera notes that as a

competitor in the PDT market, “the legitimate advancement of its own

economic interest . . . is not [an] ‘improper’” motive. Pembroke Country

Club, Inc. v. Regency Sav. Bank, F.S.B., 62 Mass. App. Ct. 34, 39 (2004); see


                                      8
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 9 of 11



also Skyhook Wireless, Inc. v. Google, Inc., 86 Mass. App. Ct. 611, 621 (2014)

(“[A]dvancing one’s own economic interests, by itself, is not an improper

motive.”). DUSA alleges, however, that Biofrontera employed “improper

means” in the form of unlawful off-label promotion. 3 DUSA cites evidence

that Biofrontera sales staff provided free samples of Ameluz to owners of

DUSA’s BLU-U lights, and continued to push sales of Ameluz to customers

who had indicated no interest in the purchase of a BF-RhodoLED. See DUSA

Ex. 90, McCarley Dep. Tr. (dkt # 298-30) at 236:16-237:17. Biofrontera also

provided training in the use of Ameluz to owners of the BLU-U. See DUSA

Ex. 131 (dkt # 298-71); Ex. 87, Hendrix Dp. Tr. (dkt # 298-27) at 380:11-

382:19. Approximately 78% of Biofrontera’s Ameluz customers have not

purchased a BF-RhodoLED. See DUSA Ex. 62 (dkt # 298-2) ¶ 510. This

evidence, if credited, could lead a factfinder to conclude that Biofrontera

engaged in improper off-label promotion of Ameluz to customers of DUSA.4




     3 DUSA’s Levulan is FDA-approved for use with its BLU-U lamp, and
Biofrontera’s Ameluz is FDA-approved for use with its BF-RhodoLED lamp.
While physicians may on their own initiative engage in off-label use, the
promotion of a non-FDA-approved use by a pharmaceutical or medical
device manufacturer is not permitted under FDA branding regulations.

     4DUSA’s unfair and deceptive trade practices claim, encompassing,
inter alia, some of the same factual allegations underlying the
misappropriation and interference claims, also survives.
                                    9
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 10 of 11



Lost Profits

      Biofrontera finally argues that because it has ample evidence that

customers preferred its “superior” products to DUSA’s less attractive

offerings, DUSA cannot establish that it would have made all of Biofrontera’s

sales but for the alleged tortious conduct. The PDT market is a two-player

market with Biofrontera being the late-comer. DUSA’s damages expert

witness explained that Biofrontera’s use of DUSA’s trade secrets, including

its customer lists, enabled Biofrontera to bypass the high barriers of entry

into the market “by selling Ameluz to customers that have never had to invest

in its BF-RhodoLED device,” Stec Report (dkt # 257-9) at 23, and by

“identify[ing] key accounts and optimiz[ing] Biofrontera’s salesforce by

focusing on the key accounts to generate the largest return on investment,”

id. at 40. “Biofrontera’s access to DUSA’s trade secret documents, DUSA’s

confidential documents and information allowed Biofrontera to unfairly

accelerate its business and save on time and expenses.” Id. at 86. DUSA’s

theory is that, in the absence of Biofrontera’s unfair acceleration gained from

the appropriation of its confidential information, DUSA would have captured

the bulk of PDT sales in the bisected market.5 The court recognizes that


      5DUSA’s expert also offers an alternative lost profits computation
based solely on Biofrontera’s sales to those customers who appear on DUSA’s
misappropriated customer lists.
                                       10
      Case 1:18-cv-10568-RGS Document 328 Filed 10/09/20 Page 11 of 11



“[d]amages for lost profits are recoverable only when proof is made ‘with

sufficient certainty.’” Augat v. Aegis, Inc., 417 Mass. 484, 488 (1994).

However, “[a] tortfeasor may not complain that damages cannot be

ascertained with precision when his wrongdoing caused the uncertainty.”

Our Lady of the Sea Corp. v. Borges, 40 Mass. App. Ct. 484, 488 (1996). The

court agrees with DUSA that the issue of lost profits is a matter to be decided

by the factfinder, should DUSA prove liability.

                                   ORDER

      For the foregoing reasons, Biofrontera’s motion for summary

judgment on DUSA’s non-patent claims is ALLOWED-IN-PART as to the

subset of documents for which DUSA has no evidence of access or use, and

is otherwise DENIED.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




                                      11
